UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of Principal Executive Offices) (Zip Code) (217) 234-7454 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common stock, par value $4.00 per share, and related Common Stock Purchase Rights (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X ] No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes[X] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No The aggregate market value of the outstanding common stock, other than shares held by persons who may be deemed affiliates of the Registrant, as of the last business day of the Registrant’s most recently completed second fiscal quarter was approximately $101,786,000.Determination of stock ownership by non-affiliates was made solely for the purpose of responding to this requirement and the Registrant is not bound by this determination for any other purpose. As of March 4, 2009, 6,122,877 shares of the Registrant’s common stock, $4.00 par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Document Into Form 10-K Part: Portions of the Proxy Statement for 2009 Annual Meeting of Shareholders to be held on April 29, 2009III First Mid-Illinois Bancshares, Inc. Form 10-K Table of Contents Page Part I Item 1 Business 3 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 13 Item 2 Properties 14 Item 3 Legal Proceedings 16 Item 4 Submission of Matters to a Vote of Security Holders 16 Part II Item 5 Market for Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 19 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risk 43 Item 8 Financial Statements and Supplementary Data 45 Item 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 77 Item 9A Controls and Procedures 77 Item 9B Other Information 79 Part III Item 10 Directors and Executive Officers of the Company 79 Item 11 Executive Compensation 79 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item 13 Certain Relationships and Related Transactions 80 Item 14 Principal Accountant Fees and Services 80 Part IV Item 15 Exhibit and Financial Statement Schedules 81 Signatures 82 Exhibit Index 83 PART I ITEM 1.BUSINESS Company and Subsidiaries First Mid-Illinois Bancshares, Inc. (the “Company”) is a financial holding company.The Company is engaged in the business of banking through its wholly owned subsidiary, First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).The Company provides data processing services to affiliates through another wholly owned subsidiary, Mid-Illinois Data Services, Inc. (“MIDS”).The Company offers insurance products and services to customers through its wholly owned subsidiary, The Checkley Agency, Inc. (“Checkley”).The Company also wholly owns two statutory business trusts, First Mid-Illinois Statutory Trust I (“Trust I”), and First Mid-Illinois Statutory Trust II (“Trust II”), both unconsolidated subsidiaries of the Company. The Company, a Delaware corporation, was incorporated on September 8, 1981, and pursuant to the approval of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) became the holding company owning all of the outstanding stock of First National Bank, Mattoon (“First National”) on June 1, 1982.First National changed its name at that time to First Mid-Illinois Bank & Trust, N.A. in 1992. The Company acquired all of the outstanding stock of a number of community banks or thrift institutions on the following dates, and subsequently combined their operations with those of the
